
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 6191
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		AN ACT
		To amend the Small Business Jobs Act of
		  2010 to include certain construction and land development loans in the
		  definition of small business lending.
	
	
		1.AmendmentSection 4102(18)(A) of the Small Business
			 Jobs Act of 2010 is amended by adding at the end the following new
			 clause:
			
				(v)Construction,
				land development, and other land loans
					(I)In
				generalLoans secured by real estate—
						(aa)that are made to
				finance—
							(AA)land development that is preparatory to
				erecting new structures, including improving land, laying sewers, and laying
				water pipes; or
							(BB)the on-site construction of industrial,
				commercial, residential, or farm buildings;
							(bb)that is vacant land, except land known to
				be used or usable for agricultural purposes, such as crop and livestock
				production;
						(cc)the proceeds of which are to be used to
				acquire and improve developed or undeveloped property; or
						(dd)that are made under title I or title X of
				the National Housing Act.
						(II)Construction
				industry requirementSubclause (I) shall only apply to loans
				that are extended to small business concerns in the construction industry, as
				such term is defined by the Secretary in consultation with the Administrator of
				the Small Business Administration.
					(III)Construction
				definedFor purposes of this
				clause, the term construction includes the construction of new
				structures, additions or alterations to existing structures, and the demolition
				of existing structures to make way for new
				structures.
					.
		2.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect on the later of the
			 following:
			(1)The date of the
			 enactment of this Act.
			(2)The date of the enactment of the Small
			 Business Jobs Act of 2010.
			
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
